In an action to establish and enforce a mechanic’s lien or, in the alternative, to recover a personal money judgment for work, labor and services, plaintiff appeals from so much of a judgment of the Supreme Court, Westchester County, entered December 1, 1961 upon the decision of the court after a non jury trial, as dismissed the complaint on the merits and as directed the cancellation of such lien. On a prior appeal, the judgment was reversed and a new trial granted (11 A D 2d 739). Judgment, insofar as appealed from, affirmed, with costs. No opinion. Ughetta, Acting P. J., Kleinfeld, Christ, Hill and Rabin, JJ., concur.